DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-11 are pending, and are being examined on the merits.

Response to Restriction Requirement
The Response to Restriction Requirement filed November 17, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of the species “at least 40 target sequences” in the reply filed on November 17, 2022 is acknowledged. 
The species of “at least 10”, “at least 20”, “at least 30” and “all” of the target sequences
are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2022.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The Information Disclosure Statements submitted October 6, 2020 and November 18, 2022 have been considered.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The incorporation-by-reference paragraph is missing.

Regarding the requirement for nucleotide sequence disclosures, nucleotide sequences appearing in the specification must be identified with sequence identifiers.
Specific deficiency: Table 1 teaches 48 nucleotide sequences, each identified with a sequence identifier. However, the numbering of the sequence identifiers is incorrect. Specifically, there is no sequence corresponding to SEQ ID NO: 30 (p. 14) and SEQ ID NO: 48 is assigned to two different sequences (p. 17).
  
Appropriate correction is required.

Claim Interpretation
Claims 1, 4 and 8 each recite the limitation “at least 10, 20, 30, 40 or all of the target sequences”. Each instance of this limitation is being interpreted as “at least 10, at least 20, at least 30, at least 40, or all of the target sequences”. That is, the phrase “at least” is being construed to modify “20”, “30” and “40”, in addition to modifying “10”.

Claim Objections
Claim 9 is objected to because of the following informality: the limitation “digital barcode quantification assays” in l. 2 should be “digital barcode quantification assay”.

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of MPEP 2106 III, which incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and is clarified in the October 2019 Update.
	As can be seen in the MPEP 2106 III Figure, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in the MPEP 2106.04 II Figure, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.
Kit claims
	In this case, as to Step 1, claims 8-9 are directed to one of the four statutory categories since they are drawn to a composition of matter.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claims 8-9 recite a judicial exception. Specifically, the primers and probes are a product of nature (i.e., a natural phenomenon), as noted in the instant specification (p. 9, ll. 16-17: “[g]enomic targets commonly used for … detection of these pathogens was scrutinized …”; Since the target sequences are a product of nature, primers/probes specific to those target sequences are also a product of nature).
	With respect to Prong Two of Step 2A, the claims do not recite additional elements that integrate the judicial exceptions into a practical application for the following reason. In particular, claims 8-9 do not require any components other than the judicial exceptions, as the reagents for multiplex analysis are optional. In addition, to the extent that “kit” in the preamble is construed to require something additional, such as assembling the various oligonucleotides into container(s), this constitutes insignificant extra-solution activity as described in the 2019 PEG and MPEP 2106.05(g). 
	Thus, the answer to step 2A is “Yes, the claims are directed to a judicial exception,” and the analysis moves to Step 2B, which asks if the additional elements in the claim amount to significantly more than the judicial exception.  
	In this case, claims 8-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. That is, the only limitation that could be construed to be an additional element is “kit”, and assembling oligonucleotides into kits was performed routinely prior to the effective filing date of the claimed invention (e.g., see Rao1, US Patent App. Pub. No. 2017/0275710; para. 157). Therefore, the additional element, to the extent that there is one, in claims 8-9 is not non-routine or unconventional.
	In view of the foregoing, claims 8-9 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.

Method claims
	In this case, as to Step 1, claims 1, 5 and 7, and claims 4, 6 and 10-11 are directed to one of the four statutory categories since they are drawn to a process.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claims 1, 5 and 7, and claims 4, 6 and 10-11 recite a judicial exception. Specifically, in claims 1 and 4, the relationship between the presence of the target in the sample and binding of the primers/probe, and, additionally in claim 4, the relationship between the presence of the target in the sample and the presence of uveitis, are natural laws. In addition, in claim 4, the step of correlating the identity of the bound probes to a pathogen is an abstract idea, as is selecting a treatment for the pathogen.
	With respect to Prong Two of Step 2A, the claims do not recite additional elements that integrate the judicial exception into a practical application for the following reason. In particular, the claims do not recite additional elements that integrate the judicial exception into a practical application because the elements in the claim other than the judicial exceptions (i.e., obtaining a sample, performing PCR and detecting PCR products) constitute insignificant extra-solution activity as described in the 2019 PEG and MPEP 2106.05(g). 
	Thus, the answer to step 2A is “Yes, the claims are directed to a judicial exception,” and the analysis moves to Step 2B, which asks if the additional elements in the claim amount to significantly more than the judicial exception.  
	In this case, claims, 1, 5 and 7, and claims 4, 6 and 10-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. As evidenced by Rao, obtaining a sample, performing PCR and detecting PCR products (e.g., paras. 83-84, 119, 128) were all performed routinely prior to the effective filing date of the claimed invention. Therefore, the additional elements in claims 1, 5 and 7, and claims 4, 6 and 10-11 are not non-routine or unconventional.
	In view of the foregoing, claims 1, 5 and 7, and claims 4, 6 and 10-11 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness rejections
Claims 1, 6 and 8 refer to “Table 1”, while claim 4 refers to both “Table 1” and “Table A”. A reference to a table renders a claim indefinite, because claims are supposed to complete in themselves. See MPEP § 2173.05(s). Since the contents of Tables 1 and A can practically be incorporated into the respective claims, it is not permissible to merely refer to the tables. 

Claims 5 and 7 depend from claim 1, and consequently incorporate the indefiniteness 
issues of claim 1.
Claim 9 depends from claim 8, and consequently incorporate the indefiniteness issues of 
claim 8.

	Claims 1 and 4 each recite amplifying the sample genomic DNA with (the elected species of) at least 40 sets of primers, and then contacting the amplified DNA with “1 … or more detectable probes that bind to each … target”. The “target” sequences are identified as the [48] sequences in Table 1. Therefore, claims 1 and 4 could be construed as including at least some embodiments that are directed to amplifying with primer sets specific to fewer than all 48 target sequences, but detecting the amplification products with probes directed to all 48 target sequences. It is not clear if this is the intended interpretation of each of claims 1 and 4, or if the “contacting” step in each claim is intended to only include probes that are specific to the same number of targets as the number of primer sets used. For example, if 40 primer sets are used in the “performing PCR” step, are probes that are specific to the same 40 targets used in the “contacting” step, or are probes that are specific to all 48 targets used in the “contacting” step? Since the ordinary artisan would not be able to determine the metes and bounds of the claims, they are indefinite.

Claims 5 and 7 depend from claim 1, and consequently incorporate the indefiniteness 
issues of claim 1.
Claims 6 and 10-11 depend from claim 4, and consequently incorporate the 
indefiniteness issues of claim 4.


	Claim 4 recites a method of “selecting a treatment and treating a subject” in the preamble. However, in the penultimate line of the body of the claim, claim 4 recites “selecting and optionally administering … a treatment”. Therefore, it is unclear based on the conflicting language in the preamble and body of the claim whether the step of treating/administering treatment is a required step. Since the ordinary artisan would not be able to determine the metes and bounds of the claim it is indefinite.

Claims 6 and 10-11 depend from claim 4, and consequently incorporate the 
indefiniteness issues of claim 4.

Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). That is, it is not clear whether the treatment is required to be selected according to Table A, or if a different method step may be used.

Claims 6 and 10-11 depend from claim 4, and consequently incorporate the 
indefiniteness issues of claim 4.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “a plurality of probes that bind to each of the … target sequences”, and the claim also recites “preferably wherein the plurality comprises at least 2 probes that bind to each of the target sequences” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. That is, the broader recitation does not limit the number the probes that can bind to each target sequence, and thus the broadest reasonable interpretation of “a plurality of probes” is “1 or more probes” per target sequence. The narrower limitation, however, requires “2 or more probes” per target sequence.

Claim 9 depends from claim 8, and consequently incorporates the indefiniteness issues of claim 8.


Lack of antecedent basis rejections
Claim 5 recites the limitation "determining the sequence identity" in l. 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 5 depends, does not recite determining a “sequence identity”. Claim 10, which depends from claim 4, also recites “determining the sequence identity” and is similarly rejected. Finally, claim 6, which depends from claim 4, recites “the sequence identity of the amplified portion”. Claim 4 does not recite determining a “sequence identity of the amplified portion”, and thus this limitation in claim 6 is also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 recites the limitation “wherein the sequence identity of the amplified portion is 
correlated to a pathogen according to Table 1”. Claim 4, from which claim 6 depends, requires performing amplification using primers and probes that are specific to the sequences in Table 1. Therefore, it is not clear that there is any way to correlate the sequence identity to a particular pathogen other than “according to Table 1”. Since claim 6 does not further limit claim 4 it is in improper dependent form.

	Claim 9 recites the limitation “wherein the multiplexed gene analysis method …”. Claim 8, from which claim 9 depends, recites optionally including reagents “for performing a multiplexed gene analysis method”. To the extent that the option in claim 8 is not in effect, then claim 9 does not further limit claim 8, and is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Prior Art
Claims 1 and 4-11 are free of the art as to the elected species of at least 40 of the target sequences. The organisms corresponding to the 48 target sequences are known in the art to cause various infections, including eye infections. For example, Rao2 (US Patent App. Pub. No. 2017/0275710) teaches many of the target organisms as being relevant to ophthalmic infections (e.g., paras. 4-30). However, the art does not teach or suggest a combination of at least 40 of the specific target sequences identified in Table 1, which are subsequences of the genomic DNA of each of these organisms.


Conclusion
Claims 1 and 4-11 are being examined, and are rejected. Claim 9 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rao was cited in the Information Disclosure Statement submitted October 6, 2020.
        2 Rao was cited in the Information Disclosure Statement submitted October 6, 2020.